DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-24 were pending and were rejected in the previous office action. Claims 1-2, 9-10, and 17-18 were amended. Claims 1-24 remain pending and are examined in this office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-24 (pgs. 9-11 of remarks filed 2/23/2022) have been fully considered but they are not persuasive. 
Applicant argues that, as amended, the limitations do not fall within any of the categories of abstract ideas. In particular, applicant argues that predicting points along a path from one location to the next where environmental conditions would comply with environmental requirements of the object being transported is not a series of calculations that can be performed in the mind, nor is it an abstract idea, as the method includes determining and plotting a path that meeting the environmental requirements of the physical object, then transporting the physical object along that path (pg. 10 of remarks). 
However, the examiner respectfully disagrees. While the examiner does not dispute that transporting the physical object along the path is not a mental process, the limitation for transporting the physical object (which pertains to commercial/business transport through supply chains as described in ¶ 0002-0005 of the specification) is just part of a commercial interaction recited in the claims, which still falls under the “certain methods of organizing human activity” category of abstract ideas. 
Applicant further appears to make the argument that the claims integrate the abstract the abstract idea into a practical application under Step 2A Prong Two (pg. 11 of remarks). However, the examiner respectfully disagrees as the applicant appears to overgeneralize what constitutes integration of the abstract idea into a practical application under Step 2A Prong Two. 
MPEP 2106.04(d) specifies the considerations and types of limitations that may indicate that an abstract idea is integrated into a practical application (e.g. An improvement in the functioning of a computer, an improvement to other technology or technical field; Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; Effecting a transformation or reduction of a particular article to a different state or thing; and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment). 
Applicant does not identify any specific limitations in the claims and explain why it falls under any one of these considerations. Instead, applicant states in a conclusory manner that “The claims of the present application are directed to the practical application of transporting a physical object along a path that is predicted to meet the environmental requirements of the physical object.” As this does not pertain to any of the types of limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application as described in MPEP 2106.04(d), the argument is not persuasive. 
The examiner maintains the § 101 rejection of claims 1-24, which is updated below to reflect the claim amendments. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-24 (pgs. 11-14 of remarks) have been considered but they are moot as they do not apply to the current grounds of rejection applied in the § 103 rejections of claims 1-24 below. 
Please see the updated § 103 rejections in response to the claim amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Step 1:
Independent claim 1, and the respective dependent claims 2-8 recite “A method…” (i.e. a process). Independent claim 9 and the respective dependent claims 10-16 recite “An apparatus…” (i.e. a machine). Independent claim 17 and the respective dependent claims 18-24 recite “A computer readable storage medium…the computer-readable storage medium being non-transitory…” (i.e. at least an article of manufacture). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Claims 1, 9, and 17 recite limitations for observing and directing the movement of a physical object from a location a destination, including receiving and storing a set of specifications for a physical object before the physical object is to be transported, the set of specifications comprising physical dimensions of the physical object, an identification of a material composition of the physical object, a movement parameter, and one or more environmental control condition requirements for the physical object; acquiring physical aspect data on the physical object; using at least the physical aspect data as acquired to determine, at a first location, whether the physical object conforms to the set of specifications; receiving, from a first destination, an indication that the first destination is configured to receive the physical object in conformance with the set of specifications; predicting one or more points between the first location and the first destination where environmental conditions will comply with the one or more environmental control condition requirements for the physical object; plotting a logistical pathway from the first location the first destination according to the one or more points; transporting the physical object from the first location the first destination according to the logistical pathway; and receiving an indication that the physical object conforms to the set of specifications. These limitations of independent claims 1, 9, and 17 are considered to recite an abstract idea under Step 2A Prong One, for the reasons discussed in the continued Step 2A Prong One analysis below.
Claims 1, 9, and 17, as seen above, recite processes that amount to collecting specifications of environmental requirements for an object before shipment, verifying that the object conforms to the specifications at a first location, determining a route for transporting the object based on predicted points that comply with the environmental requirements during transport, and transporting the shipment to its destination according to the determined route. The claimed functions, under the broadest reasonable interpretation, amount to commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations (i.e. managing the shipment of products and tracking compliance of the shipped products with shipment specifications through the supply chain, which is a commercial interaction and also involves verification of compliance with the specifications, i.e. a contractual agreement for the shipment of the products). MPEP 2106.04(a)(2)(II) specifies that claims that recite commercial or legal interactions fall into the “certain methods of organizing human activity” category of judicial exceptions (i.e. abstract ideas). Therefore, the limitations of claims 1, 9, and 17 discussed above recite an abstract idea and fall under the “certain methods of organizing human activities” category of abstract ideas. 
Step 2A Prong Two: 
The additional elements in claims 1, 9, and 17 do not integrate the judicial exception (i.e. abstract idea) because the claims recite mere instructions to apply the abstract idea steps (i.e. receiving and storing specifications for a physical object, determining  whether the physical object conforms to the set of specifications, storing data indicating the physical object conforms to the specification, receiving an indication to receive the physical object at a destination, and receiving an indication at the first destination that the object conforms to the specification) using generic computer elements (i.e. an apparatus comprising processing circuitry and a memory storing executable instructions of claim 9, and a non-transitory computer readable storage medium having computer-readable program code executed by a processor). Mere instructions to apply the abstract idea on generic computers (i.e. “apply it” as described in MPEP 2106.05(f)) does not integrate a judicial exception (i.e. abstract idea) into a practical application. Claim 1 does not even recite these generic computer elements but merely recites the performance the abstract idea steps described above. Each of claims 1, 7, and 19 further recite limitations for accessing the distributed ledger that is synchronized across the network, writing (i.e. transmitting/storing) the specifications to the distributed ledger, and adding updates to the distributed ledger. Applicant has not invented or improved a distributed ledger, or invented a new way of operating a distributed ledger, but merely uses it as a tool to implement the abstract idea. Beyond reciting the term “a distributed ledger,” the ledger does not appear to operate in a way that suggests it amounts to anything other than storing data in a plurality of databases. As recited in MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” Furthermore, the recitation of a generally recited distributed ledger in the claims merely limits the type of storage to a distributed ledger (essentially acting as a database), which generally links the use of the judicial exception to a particular technological environment, but does not integrate the abstract idea into a practical application. Claims 1, 9 and 17 also recite limitations to acquire physical aspect data on the physical object using one or more sensors, however, the limitations do not require any particular configuration or way of using “one or more sensors” that would amount to an inventive concept. Instead, the claims under the broadest reasonable interpretation only require “acquiring physical aspect data using one or more sensors” (receiving data) for use in the performance of the abstract idea which at best amounts to insignificant extra-solution activity (i.e. mere data gathering which is incidental to the abstract idea and is merely a nominal/tangential addition to the claims). Adding insignificant extra-solution activity to the claims do not integrate a judicial exception into a practical application. See MPEP 2106.04(d)(I). Therefore, independent claims 1, 9 and 17 do not contain any limitations or additional elements that integrate the abstract idea into a practical application under any of the considerations laid out in MPEP 2106.04(d), and the claims are found to be directed to an abstract idea under Step 2A Prong Two.  
Step 2B: 
Claims 1, 9, and 17 do not recite anything that amounts to significantly more than the recited abstract idea. As mentioned above, the claims recite mere instructions to apply the abstract idea steps using generic computer elements (i.e. an apparatus comprising processing circuitry and a memory storing executable instructions of claim 9, and a non-transitory computer readable storage medium having computer-readable program code executed by a processor). Mere instructions to apply an abstract idea on generic computers does not add significantly more. Claim 1 does not even recite these generic computer elements but merely recites the performance the abstract idea steps described above. The claims do not recite anything that improves the functioning of a computer or other technology or technological field. Regarding the limitations of claims 1, 7, and 19 for accessing the distributed ledger that is synchronized across the network, writing (i.e. transmitting/storing) the specifications to the distributed ledger, and adding updates to the distributed ledger -   the claims do not recite any improved distributed ledger, or invent a new way of operating a distributed ledger, but merely uses it as a tool to implement the abstract idea. The ledger does not appear to operate in a way that suggests it amounts to anything other than the storage data in a plurality of databases. Instead, it relates to the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…” which “does not integrate a judicial exception into a practical application or provide significantly more” (See MPEP 2106.05(f)). The recitation of a generally recited distributed ledger in the claims merely limits the type of storage to a distributed ledger (essentially acting as a database), which generally links the use of the judicial exception to a particular technological environment, but does not amount to significantly more than the abstract idea. Claims 1, 9 and 17 also recite limitations to acquire physical aspect data on the physical object using one or more sensors, which as mentioned above, at best amount to insignificant extra-solution activity (i.e. mere data gathering which is incidental to the abstract idea and is merely a nominal/tangential addition to the claims). MPEP 2106.05(g) states that “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” Since the most detailed explanation of the use of the one or more sensors in applicant’s specification indicates “…data acquired from one or more sensors, such as a temperature sensor, humidity sensor, other environmental condition sensor, an accelerometer, strain gauge, or the like may be used to determine if the object conforms to the relevant specifications” (¶ 0068), the specification describes the one or more sensors in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). See MPEP 2106.07(a)(III) showing “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements […] in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” Therefore, claims 1, 9, and 17 do not recite anything that amounts to significantly more than the abstract idea under any of the considerations laid out in MPEP 2106.05. 
Dependent Claims 2-8, 10-16, and 18-24: 
Dependent claims 2-8, 10-16, and 18-24 do not alter the analysis above and are similarly directed to an abstract idea without significantly more. In particular, dependent claims 2, 10, and 18 limit the one or more environmental control condition requirements to one or more of time, humidity, barometric, atmospheric, or temperature, which further describes the requirement used in the abstract idea but does not add anything of significance to the claimed invention. Dependent claims 3, 11, and 19 limit the movement parameter to an acceleration, deceleration, vertical jolting or lateral jolting requirement associated with the physical object, which further describes the movement parameter used in the abstract idea but does not add anything of significance to the claimed invention. Dependent claims 4, 12, and 20 further include a real-time indication of a status of the first destination, but does not recite any particular mechanism for carrying out this step and merely describes the “indication” recited in the independent claims above. Dependent claims 5, 13, and 21 add additional steps that fall under the abstract idea (“receiving…an indication…transporting the physical object from the first destination to the second destination; and receiving…a second indication that the physical object conforms to the set of specifications”) with mere instructions to apply the abstract idea using the generic computer components (i.e. the apparatus) in the case of claims 13 and 21, or generally link the performance of the abstract idea to a particular technological environment (i.e. via the distributed ledger). Dependent claims 6, 14, and 22 add additional steps that fall under the abstract idea (“determining a time at which to begin transporting the physical object….a predicted future status of the first location…a predicted future status of the first destination, and a predicted future status of the second destination”) with mere instructions to apply the abstract idea using the generic computer components (i.e. the apparatus) in the case of claims 14 and 22. Dependent claims 7, 15, and 23 recite an additional step for “receiving the physical object at a secure, dedicated locker configured to monitor an environmental condition of the physical object” which at best generally links the performance of the abstract idea (commercial interaction) to a particular technological environment but does not add anything that integrates the judicial exception into a practical application or amounts to significantly more. The claims are not directed to any improved locker system or improved way in which a locker operates. Dependent claims 8, 16, and 24 recite additional steps specifying that the locker accesses the distributed ledger and adds an update to the distributed ledger (i.e. receiving, transmitting, or storing information) and amounts to generic computer activity associated with the application of the abstract idea using the locker device. As mentioned above, the locker and distributed computing system are not improved and at best, links the performance of the abstract idea to a particular technological environment but does not add anything that integrates the judicial exception into a practical application or amounts to significantly more. 
Therefore claims 1-24 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180232693 A1 to Gillen et al. (Gillen) in view of US 20190347606 A1 to Malecha et al. (Malecha), further in view of US 20180096175 A1 to Schmeling et al. (Schmeling), and even further in view of US 20200090120 A1 to Nakashima et al. (Nakashima). 


Claim 1: Gillen teaches: 
A method observing and directing movement of a physical object from a location to a destination (Gillen: ¶ 0006-0008 showing facilitating transportation of a shipment from origin to one or more destinations), the method comprising: 
receiving a set of specifications for a physical object before the physical object is to be transported (Gillen: Fig. 4 and ¶ 0099 showing step 404 in which the customer provides shipment unit information/data corresponding to a shipment unit, which as seen in Fig. 4 occurs before the customer provides the parcel/item to a carrier and before the shipment unit is transported), 

With respect to the limitation: 
the set of specifications comprising physical dimensions of the physical object, an identification of a material composition of the physical object, a movement parameter, and one or more environmental control condition requirements for the physical object; 
Gillen teaches that the received shipment unit information includes relevant hazardous materials information (Gillen: ¶ 0108), a movement parameter (Gillen: ¶ 0023, ¶ 0070, ¶ 0108 showing an intended shipping route, and also showing origin and destination), and an environmental control condition requirement for the shipment unit specifying temperature and/or humidity requirements (Gillen: ¶ 0070, ¶ 0108) – but to the extent that the received “shipment unit information/data” of Gillen does not explicitly teach the shipment unit information including the physical dimensions of the object and a material composition. However, Malecha teaches storing attributes (i.e. specifications) for items including their physical dimensions and material composition (Malecha: ¶ 0065, ¶ 0069-0072; ¶ 0065 showing “Item attributes include information about…whether the items contain hazardous materials and require special handling, whether the items are flammable, the items' dimensions and weights”). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the item attributes including physical dimensions and material compositions of Malecha in the shipment tracking system of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gillen, as modified above, further teaches: 
accessing a copy of a distributed ledger that is replicated, shared, and synchronized across a network (Gillen: ¶ 0038-0042, ¶ 0076 showing distributed ledger system for synchronizing blockchain data across computing nodes/computing entities connected over a network); 
writing the set of specifications for the physical object to the copy of the distributed ledger (Gillen: at least ¶ 0042, ¶ 0089, ¶ 0104-0105 showing the shipment unit/information is stored in the blockchain; also note under the broadest reasonable interpretation there is no particular sequence in which this step need occur); 
acquiring physical aspect data on the physical object using one or more sensors (Gillen: ¶ 0067 “the enclosing shipment unit 104 may comprise one or more environmental sensors configured to detect a condition of the enclosing shipment unit 104. For example, the shipment unit 104 may comprise temperature sensors, humidity sensors, accelerometers (to detect impacts and/or drops), and/or the like. As discussed herein, the one or more sensors within the shipment unit 104 may be utilized to determine whether the shipment unit conditions remained consistent with applicable shipping rules, thereby enabling the use of condition-based smart contracts as discussed herein”; also see ¶ 0111 “one or more sensors for measuring environmental conditions the shipment unit experiences (e.g., temperature, vibration, light brightness, and/or the like)”); 

With respect to the limitation: 
using at least the physical aspect data as acquired to determine, at a first location, whether the physical object conforms to the set of specifications; 
adding a first update to the distributed ledger based on the determination that the physical object conforms to the set of specifications; 
Gillen teaches acquiring physical aspect data on the physical object using one or more sensors (Gillen: at least ¶ 0067, ¶ 0111). Gillen further teaches using the acquired sensor data to determine whether the temperature of the shipment unit conforms to the rules for the required temperature range or temperature constraints included in the shipment unit information/data, i.e. the set of specifications (Gillen: ¶ 0067, ¶ 0111, ¶ 0131-0132, ¶ 0140) at a first location (Gillen: ¶ 0140 upon completion of a first shipment leg, “determine if the shipment unit was transported along the leg/segment in accordance with the service offer and/or the shipment unit information/data”) wherein records are written to a blockchain database with environmental conditions experienced by the shipment unit such as when an environmental condition satisfies a threshold requirement below or above a predetermined temperature (Gillen: ¶ 0131-0132), but Gillen does not explicitly state writing this data to the blockchain based on the determination that the physical object conforms to the set of specifications, i.e. is within the temperature/humidity requirements specified in the shipment unit information/data. 
However, Schmeling teaches an analogous system for using at least the physical aspect data as acquired (Schmeling: ¶ 0054, ¶ 0133, ¶ 0113, ¶ 0144 showing sensors for acquiring data on temperature, humidity, etc.) to determine, at a first location, whether the physical object conforms to the set of specifications (Schmeling: ¶ 0129, ¶ 0133, ¶ 0144 showing determining whether the sensor data for the physical item conforms to the requirements for temperature, humidity, etc. laid out in the smart contract terms), and adding an update to the distributed ledger based on the determination that the physical object conforms to the set of specifications (Schmeling: ¶ 0055 showing “whereby the blockchain-enabled packaging creates verifiable logs detailing which individual performed contract obligations at which time. By writing this data to an accessible blockchain, providers will be able to track use of items and compliance with contract terms”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of smart contracts to automatically update the distributed ledger when the product is delivered in accordance with the smart contract terms (i.e. the physical object conforms to the shipping requirement of the contract terms) of Schmeling in the shipment tracking system of Gillen/Malecha with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to increase transparency and integrity of supply chain” (Schmeling: ¶ 0025).  

Gillen, as modified above, further teaches: 
receiving, from a first destination, an indication that the first destination is configured to receive the physical object in conformance with the set of specifications (Gillen: ¶ 0126 showing “a second service offer may provide transportation from the origin to a first intermediate location, a third service offer may provide transportation from the first intermediate location to a second intermediate location, and a fourth service offer may provide transportation from the second intermediate location to the destination. The combination of the second, third, and fourth service offers may be in accordance with the time and financial requirements of the shipment unit information/data and each leg (corresponding to one of the second, third, or fourth service offer) may be in accordance with the temperature requirements of the shipment unit information/data”)

With respect to the following limitations, while Gillen/Malecha/Schmeling teach monitoring environmental conditions along a route, they do not explicitly teach determining the route based on allowable environmental conditions changes at points during the transportation route. However, Nakashima teaches: 
predicting one or more points between the first location and the first destination where environmental conditions will comply with the one or more environmental control condition requirements for the physical object (Nakashima: ¶ 0135-0136 showing determining changes in transportation conditions at one or more points along a candidate route; ¶ 0198-0204, ¶ 0207-0213 and ¶ 0146-0151 showing determining that the environmental conditions along the various legs of a route do not cause a change in the characteristics of the product to exceed an allowable amount based on the environmental conditions such as temperature or vibration, which means that the exposure to temperature changes and vibrations are within an allowable amount);
plotting a logistical pathway from the first location to the first destination according to the one or more points (Nakashima: at least ¶ 0135-0136 with ¶ 0149-0151 selecting a route comprising a plurality of points and plotting the transportation route on map data; also see ¶ 0202-0204, ¶ 0213-0218); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included using a prediction of temperature changes of a product at various points during shipment to determine the route of a product of Nakashima in the shipment tracking system of Gillen/Malecha/Schmeling with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “It is important to take into consideration effects of vibration, temperature, etc., during transportation on the performance and quality of the part when deciding on the transportation route of the part” (Nakashima: ¶ 0032, referring to transportation of a product). 

Gillen, as modified above (such that as per Nakashima a route comprising several points, i.e. logistical pathway, is selected based on environmental conditions compliance), further teaches: 
transporting the physical object from the first location to the first destination according to the logistical pathway (Gillen: ¶ 0130 “a first logistics service provider/carrier/transporter may transport the shipment unit along a first leg, a second logistics service provider/carrier/transporter may transport the shipment unit along a second leg, a third logistics service provider may transport the shipment unit along a third leg”; also see ¶ 0006-0007 and ¶ 0089-0093);
and receiving, from the first destination via the distributed ledger, an indication that the physical object conforms to the set of specifications (Gillen: ¶ 0030-0031, ¶ 0070, and ¶ 0170-0174 showing using smart contracts to verify and receive indication that the shipment was transferred or delivered according to the shipping requirements laid out in the shipment unit information/data, i.e. according to the specifications) 

Claim 2: Gillen/Malecha/Schmeling/Nakashima teach claim 1. Gillen, as modified above, further teaches: 
wherein the one or more environmental control condition requirement comprises one or more of a time, humidity (Gillen: ¶ 0067 showing humidity sensor for detecting conditions of the shipment unit, ¶ 0070 showing humidity requirements included in the shipping requirements used to implement the smart contracts), barometric, atmospheric, or temperature requirement associated with the physical object (Gillen: ¶ 0064, ¶ 0067, ¶ 0070, ¶ 0072, ¶ 0108 showing temperature conditions/requirements) 

Claim 3: Gillen/Malecha/Schmeling/Nakashima teach claim 1. Gillen, as modified above, further teaches: 
wherein the movement parameter comprises an acceleration, deceleration, vertical jolting or lateral jolting requirement associated with the physical object (Gillen: ¶ 0067 showing accelerometer to detect drop conditions, and ¶ 0170, ¶ 0180 showing drop limitations of the smart contract and requirement that the shipment is not dropped)

Claim 4: Gillen/Malecha/Schmeling/Nakashima teach claim 1. Gillen, as modified above, further teaches: 
wherein the indication that the first destination is configured to receive the physical object in conformance with the set of specifications includes a real-time indication of a status of the first destination (Gillen: ¶ 0070 showing “the shipment unit information/data may comprise updated control identifiers, as discussed herein, providing information/data indicative of a current identity of an entity, individual, carrier, and/or entity in control (e.g., possession) of the shipment unit 104 and/or location of the shipment unit 104. For example, the control identifier may indicate that a particular shipment unit 104 is located on a particular delivery vehicle 107, at a particular carrier sort location, at a pick-up/transfer/delivery location, and/or the like” and ¶ 0153 showing “each time a shipment unit and/or associated shipment unit is moved from one location to another, each time a shipment unit and/or associated shipment unit is handed off from one individual to another, and/or the like, a new block may be generated to identify the current control of the shipment unit and/or associated shipment unit”)

Claim 5: Gillen/Malecha/Schmeling/Nakashima teach claim 1. Gillen, as modified above, further teaches: 
receiving, from a second destination, an indication that the second destination is configured to receive the physical object in conformance with the set of specifications (Gillen: ¶ 0126 showing “a second service offer may provide transportation from the origin to a first intermediate location, a third service offer may provide transportation from the first intermediate location to a second intermediate location, and a fourth service offer may provide transportation from the second intermediate location to the destination. The combination of the second, third, and fourth service offers may be in accordance with the time and financial requirements of the shipment unit information/data and each leg (corresponding to one of the second, third, or fourth service offer) may be in accordance with the temperature requirements of the shipment unit information/data”, which as per ¶ 0130 second and third logistics providers that receive and transport the product along second and third legs); 
transporting the physical object from the first destination to the second destination (Gillen: ¶ 0130 “a first logistics service provider/carrier/transporter may transport the shipment unit along a first leg, a second logistics service provider/carrier/transporter may transport the shipment unit along a second leg, a third logistics service provider/carrier/transporter may transport the shipment unit along a third leg”; which as per ¶ 0126 above “a fourth service offer may provide transportation from the second intermediate location to the destination”); and 
receiving, from the second destination via the distributed ledger, a second indication that the physical object conforms to the set of specifications (Gillen: at least ¶ 0153-0158 showing each time the shipment unit is handed off or transported from one location to another, the shipment unit data/information is verified to be consistent, i.e. conforming with the specifications, and verified shipment unit condition information/data is received from the transaction computing entities and/or from the wirelessly connected shipment unit 102 and/or associated shipment unit 104)

Claim 9: See the rejection of independent claim 1 above, reciting analogous limitations. Gillen also teaches an apparatus comprising processing circuitry and a memory storing executable instructions that in response to execution by the processing circuitry, cause the apparatus to perform the claimed functions (Gillen: ¶ 0007-0008, ¶ 0046-0048, ¶ 0083, ¶ 0112-0114). 

Claim 10: See the rejection of claim 2 above reciting analogous limitations. 
Claim 11: See the rejection of claim 3 above reciting analogous limitations.
Claim 12: See the rejection of claim 4 above reciting analogous limitations. 
Claim 13: See the rejection of claim 5 above reciting analogous limitations. 

Claim 17: See the rejection of independent claim 1 above, reciting analogous limitations. Gillen also teaches a computer readable storage medium, the computer-readable storage medium being non-transitory and having computer-readable program code portions stored therein that in response to execution by a processor, cause an apparatus to perform the claimed functions (Gillen: ¶ 0008, ¶ 0032-0036, ¶ 0047). 

Claim 18: See the rejection of claim 2 above reciting analogous limitations. 
Claim 19: See the rejection of claim 3 above reciting analogous limitations. 
Claim 20: See the rejection of claim 4 above reciting analogous limitations. 
Claim 21: See the rejection of claim 5 above reciting analogous limitations.
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180232693 A1 to Gillen et al. (Gillen) in view of US 20190347606 A1 to Malecha et al. (Malecha), further in view of US 20180096175 A1 to Schmeling et al. (Schmeling), even further in view of US 20200090120 A1 to Nakashima et al. (Nakashima), and even further in view of US 20190242716 A1 to N et al. (N). 

Claim 6: Gillen/Malecha/Schmeling/Nakashima teach claim 5. With respect to the following limitations, while Gillen teaches determining logistics service providers which can transport the object from the first location to at least a first destination and then to a second destination based on a set of specifications for a shipment as seen above (Gillen: ¶ 0126, ¶ 0130, ¶ 0153-0158), Gillen/Malecha/Schmeling/Nakashima do not explicitly teach determining a time which to begin transporting the object from the first location to the first destination based on the specifications or predicting a future status of a first location, first destination, and second destination. However, “N” (US 20190242716 A1) teaches: 
further comprising determining a time at which to begin transporting the physical object from the first location to the first destination based on the set of specifications (N: ¶ 0040, ¶ 0048 showing selecting a departure time by comparing a plurality of potential routes, wherein the departure time and the routes are determined at least in part on the perishable good parameters and perishable good requirements as per ¶ 0050-0053 and ¶ 0037-0041)
a predicted future status of the first location, a predicted future status of the first destination, and a predicted future status of the second destination (N: ¶ 0046 “The cost module 98 also determines predicted energy source cost 108 for the vehicle 12 along each of potential route 102. The cost module 98 will factor in the energy source cost (e.g. diesel price, gas, price, electricity rate . . . etc.”; and ) at every stop along each potential route 102” and ¶ 0041 also showing future weather information along all possible routes; also see ¶ 0047-0049 and Fig. 2)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the selection of a departure time based on goods requirements/parameters and prediction of status at various stops of the shipment of “N” in the shipment tracking system of Gillen/Malecha/Schmeling/Nakashima with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow perishable goods to be effectively transported and distributed without damage or other undesirable effects” (N: ¶ 0003) and in order to address the problem that “In conventional systems…the shortest or fastest route is being chosen. The shortest or fastest route is not always the most energy efficient route for the refrigerated trucks” (N: ¶ 0006).  

Note: under the broadest reasonable interpretation, “predicted future status” can be any predicted parameter associated with each of the first location, first destination, and second destination. 

Claims 14 and 22: See the rejection of claim 6 above which recites analogous limitations. 

Claims 7-8, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180232693 A1 to Gillen et al. (Gillen) in view of US 20190347606 A1 to Malecha et al. (Malecha), further in view of US 20180096175 A1 to Schmeling et al. (Schmeling), even further in view of US 20200090120 A1 to Nakashima et al. (Nakashima), and even further in view of US 20180205682 A1 to O’Brien et al. (O’Brien). 

Claim 7: Gillen/Malecha/Schmeling/Nakashima teach claim 1. With respect to the following limitation, Gillen/Malecha/Schmeling/Nakashima do not explicitly teach receiving the physical object at a locker that monitors the object for compliance with required environmental conditions, however, O’Brien does teach: 
wherein receiving, from the first destination via the distributed ledger, the indication that the physical object conforms to the set of specifications comprises receiving the physical object at a secure, dedicated locker configured to monitor an environmental condition of the physical object (O’Brien: ¶ 0043-0045 showing a secure package locker receives, the package, receives specifications indicating environmental conditions requirements of the package, and “the smart locker 26 may supplement the delivery blockchain with information on the product's status, and further adjust its internal conditions (temperature, etc.) based on the findings of the product's status as well as the appropriate conditions that must be met”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the receipt of the package at a locker and updating of the blockchain with monitoring data from the locker of O’Brien in the shipment tracking system of Gillen/Malecha/Schmeling/Nakashima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: Gillen/Malecha/Schmeling/Nakashima/O’Brien teach claim 7. With respect to the following limitation, Gillen/Malecha/Schmeling/Nakashima do not teach a locker adding a second update to the distributed ledger, however, O’Brien teaches: 
wherein the locker is configured to access the distributed ledger and add a second update to the distributed ledger (O’Brien: ¶ 0045 ““the smart locker 26 may supplement the delivery blockchain with information on the product's status, and further adjust its internal conditions (temperature, etc.) based on the findings of the product's status as well as the appropriate conditions that must be met” and “This information may continuously update the block of information, creating additional blocks subsequent to the original, which will be distributed to the peer-to-peer ledger system”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of the package at a locker and continuous updating of the blockchain with additional blocks with monitoring data from the locker of O’Brien in the shipment tracking system of Gillen/Malecha/Schmeling/Nakashima/O’Brien, for the same reasons described in claim 7 above. 

Claims 15 and 23: See the rejection of claim 7 above reciting analogous limitations. 
Claims 16 and 24: See the rejection of claim 8 above reciting analogous limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628             

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628